Title: To James Madison from Soliman Melimeni, 11 February 1806 (Abstract)
From: Melimeni, Soliman
To: Madison, James


                    § From Soliman Melimeni. 11 February 1806, Washington. “Health. I have had the honor to receive your communication of the 5th. of Feby. 1806 in answer to mine of the 31st. of Decr: 1805 and have paid particular attention to its contents: The Xebeck (captured by the vessels of war belonging to the United States) while under the command of Raiz Hassan bo’ All’y, a subject of Tunis, was Tunisian property, as a proof of which her officers & crew were discharged by the Captors, have return’d to Tunis & there now reside; I therefore request that I may be the bearer of an order from his Excellency the President to the Commanding officer of the American squadron stationed in the Mediterranean to deliver up the said Xebeck & her two prizes to his Excellency the Bashaw of Tunis, for al’though their value view’d on a national scale is really trifling (not being more than 4000 dollars) it envolves consequences of real importance to myself, as the nature of the Tunisian government is such, that even should I succeed in attaining the objects of my mission to their full extent, & to my Masters entire satisfaction, praise would only be given to God for my success! & no credit whatever would accrue to myself for my exertions!! on the contrary should I return empty handed I would be subjected to censure and the Bashaws displeasure which might operate against me individually, to an extent of which no adequate idea can be form’d by the inhabitants of this country, I therefore urgently request that this favor may be granted by His Excellency the President on my own private account, al’tho it would be more congenial to my feelings to obtain it on my Masters.”
                